The first count of the indictment charged that the defendant manufactured whisky. The second count that he was in the unlawful possession of a still. The verdict of the jury was:
"We, the jury, find the defendant guilty of distilling as charged in count 2 of the indictment."
The judgment of the court followed the verdict. The second count of the indictment did not charge "distilling" and will not support either the verdict of the jury or the judgment of the court thereon. The orderly administration of justice requires certainty and accuracy in the rendition and recording judgments, both for the protection of the public and for the defendant. The judgment is erroneous and is reversed, and the cause is remanded.
Reversed and remanded.